Citation Nr: 1145438	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  03-31 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1977 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2002 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.                 

In June 2005, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a September 2009 decision, the Board denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran timely appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court vacated and remanded the Board's September 2009 decision pursuant to a Joint Motion for Remand (Joint Motion).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion, both the Veteran's attorney and VA's Office of General Counsel requested that the Board's September 2009 denial of the Veteran's service connection claim for PTSD be vacated and remanded for compliance with VA's duty to assist a claimant in substantiating a claim for benefits.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  Specifically, both parties argued in the Joint Motion that VA had not attempted to obtain records from the Poggioreale prison in Naples, Italy.  In this regard, the Veteran had alleged that during his 105-day incarceration at the aforementioned prison, he witnessed murders and stabbings.  The evidence of record demonstrated that the Veteran was incarcerated in the Poggioreale prison from April 5, 1980 to July 1980.  In the September 2009 decision, the Board had indicated that the Veteran's alleged stressors consisted only of "anecdotal incidents" which were not capable of being documented.  However, the parties stated that the Board failed to explain why it concluded that the Veteran's allegations of witnessing stabbings and a murder were anecdotal incidents not capable of being documented by the Poggioreale prison.  According to the parties, the prison may have a record of deaths at the prison between April 5, 1980 and July 1980.  However, no attempts were made to ascertain whether such evidence existed.  Thus, the parties concluded that vacatur and remand was necessary so that VA could request the prison records.     

In light of the Joint Motion, the Board finds that a remand is required so that the records from the Poggioreale prison can be requested.  As additional action by the RO may be helpful in either obtaining such putative records, or documented information that the records cannot be obtained, the Board determines that further development in this regard is warranted.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the Joint Motion, the Veteran should be specifically notified that he should submit any documentation, including the records from the Poggioreale prison, that may substantiate his claimed stressors.  

2.  After securing any necessary releases, the RO should contact the Poggioreale prison in Naples, Italy, and ask them to provide any records, including any medical records, pertaining to the Veteran during his incarceration from April 5, 1980 to July 1980.  In addition, the Poggioreale prison should be asked to provide any information corroborating the Veteran's alleged stressors of witnessing murders and stabbings during his 105-day incarceration, to include any records of deaths at the prison between April 5, 1980 and July 1980.  All attempts to secure these records must be documented in the claims file.  If no records are found, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).  

3.  After the development above is completed in full, and if and only if an alleged stressor event is corroborated, the RO should arrange for the Veteran to be examined by an appropriate provider to determine whether he has PTSD based on the corroborated stressor event in service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must be advised by the RO of the specific stressor event that is corroborated.  The examination and report thereof must be in accordance with DSM IV.

Following examination of the Veteran and review of his claims file, the examiner must state whether the Veteran at least as likely as not (a 50% or better probability) has PTSD related to the corroborated stressor event in service. If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for such diagnosis.  The examiner must explain the rationale for all opinions provided.

4.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


